                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,              )
                                       )
                  Plaintiff,           )
                                       )
v.                                     )                          Case No. 17-20079-CM
                                       )
TROY A. GREGORY,                       )
                                       )
                  Defendant.           )
_______________________________________)

                                  MEMORANDUM AND ORDER

       Before the court is the government’s SEALED Motion to Disclose and Provide a Report (Doc.

53). The government requests both parties receive a copy of defendant’s Pretrial Services Report, which

was compiled pursuant to 18 U.S.C. § 3153. The government alleges defendant was untruthful in

disclosing his assets to the probation officer. Defendant offers little meaningful analysis in opposition.

As the government indicates, impeaching the credibility of a defendant using statements made to Pretrial

Services is permissible. United States v. De La Torre, 599 F.3d 1198, 1205 (10th Cir. 2010).

       IT IS SO ORDERED that the government’s SEALED Motion to Disclose and Provide a Report

(Doc. 53) is granted. The court directs Pretrial Services to disclose its Pretrial Report, dated December

6, 2017, to both parties.

       Dated this 15th day of January, 2019, at Kansas City, Kansas.

                                                     s/ Carlos Murguia
                                                     CARLOS MURGUIA
                                                     United States District Judge




                                                   -1-
